                          Case 3:19-cr-00032-MCR Document 65 Filed 11/29/19 Page 1 of 4



                                 UNITED STATES DISTRICT COURT FOR THE
                                    NORTHERN DISTRICT OF FLORIDA
                                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                                                 CASE NO. 3:19cr32/MCR

TIMOTHY J. SMITH


                                          GOVERNMENT’S EXHIBIT LIST

     Exhibit #                          Description                          Witness(es)     ID’d   Admitted

        1        Screenshot of StrikeLines website                       Cassidy

      2A-C       Photographs of StrikeLines                              Harper

        3        Disk containing captures of StrikeLines website         Harper

        4        Email to StrikeLines                                    Harper

        5        Screenshots of StrikeLines coordinates from defendant   Harper




                                                          1
                     Case 3:19-cr-00032-MCR Document 65 Filed 11/29/19 Page 2 of 4




Exhibit #                        Description                         Witness(es)     ID’d   Admitted
   6        Facebook notification to StrikeLines                 Harper

   7        Screenshot of customer data from defendant           Harper

   8        Text messages between victim and defendant           Griggs

   9        Facebook postings of defendant                       Cassidy

   10       Certified Verizon records                            Cassidy

   11       Disk and document of certified StrikeLines IP logs   Cassidy

   12       Disk containing certified Facebook records of        Cassidy
            defendant

   13       Certified AT&T records                               Cassidy

 14A-L      Printed documents from Government Exhibit #12        Cassidy

 15A-I      Photographs from search warrant execution at         Cassidy
            defendant’s residence




                                                      2
                      Case 3:19-cr-00032-MCR Document 65 Filed 11/29/19 Page 3 of 4




Exhibit #                         Description                         Witness(es)     ID’d   Admitted
   16       Defendant’s seized cellular telephone                Cassidy

   17       Defendant’s seized laptop                            Cassidy

   18       Defendant’s seized desktop                           Cassidy

   19       Document reviewed during search warrant execution    Cassidy

   20       Hard drive containing digital extractions of         Smith
            Government Exhibits #16, 17 & 18

 21A-I      Documents from Government Exhibit #20 (laptop)       Cassidy

 22A-H      Documents from Government Exhibit #20 (telephone)    Cassidy

   23

   24




                                                       3
                       Case 3:19-cr-00032-MCR Document 65 Filed 11/29/19 Page 4 of 4



                                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been delivered via the Court’s electronic filing system to

defense counsel of record on this the 29th day of November, 2019.


                                                        /s/ David L. Goldberg
                                                        David L. Goldberg
                                                        Assistant United States Attorney




                                                        4
